                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NEW YORK

In re:                                              Case No.: 19-20905

The Diocese of Rochester,                           Chapter 11

             Debtor.

The Diocese of Rochester,

             Plaintiff,
                                                     Adversary Proceeding No.:

v.

 The Continental Insurance Company, Certain
 Underwriters at Lloyd’s, London, Certain
 London Market Companies, The Dominion
 Insurance Company Limited, Stronghold
 Insurance Company Limited, CX Reinsurance
 Company Limited, Markel International
 Insurance Company Limited, Tenecom Limited,
 National Surety Corporation, Interstate Fire &
 Casualty Company, Colonial Penn Insurance
 Company, and HDI Global Specialty SE,

             Defendants.



                                       COMPLAINT

         Plaintiff and Debtor the Diocese of Rochester (the “Diocese” or “Debtor”), by and

through its attorneys, Blank Rome LLP and Bond, Schoeneck & King PLLC, brings this

Complaint against The Continental Insurance Company (“CNA”), Certain Underwriters at

Lloyd’s, London (“Certain Underwriters at Lloyd’s”), Certain London Market Companies, The

Dominion Insurance Company Limited (“Dominion”), Stronghold Insurance Company Limited

(“Stronghold”), CX Reinsurance Company Limited (“CX”), Markel International Insurance


                                                                            3453942.2 11/14/2019


     Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                     Description: Main Document , Page 1 of 13
Company Limited (“Markel”), Tenecom Limited (“Tenecom”), National Surety Corporation

(“National Surety”), Interstate Fire & Casualty Company (“Interstate”), Colonial Penn Insurance

Company (“Colonial Penn”), and HDI Global Specialty SE (“HDI”) (collectively, the “Insurers”

or “Defendants”) and alleges as follows:

                                        BACKGROUND

       1.      This is an action against the Diocese’s Insurers for breach of contract and

declaratory judgment, seeking a declaration of the rights, duties, and liabilities of the parties

pursuant to the terms of certain insurance policies and damages. Further, this is an action

seeking declaratory relief to determine the extent of the rights of the Debtor in said insurance

policies and the extent to which that interest may be property of the estate under 11 U.S.C. § 541.

       2.      Effective August 14, 2019, the New York State Legislature enacted the Child

Victims Act (“CVA”), which allows claimants to file and pursue previously time-barred claims

alleging sexual abuse. Prior to the CVA, the statute of limitations prevented claimants from

asserting such claims.

       3.      As a result of the CVA, multiple claims and suits alleged that the Diocese is liable

for damages stemming from its purported negligence in connection with the alleged sexual abuse

injuries (the “Underlying Actions and Claims”).

                                         THE PARTIES

       4.      The Diocese is a Roman Catholic diocese in New York, with the episcopal see

and principal place of business in Rochester, New York. The Diocese was established in March,

1868 by Pope Pius IX and encompasses 12 counties in Western New York.

       5.      Upon information and belief, CNA is a corporation organized under the laws of

Pennsylvania, with its principal place of business located in Chicago, Illinois. Upon information


                                                  2                                 3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 2 of 13
and belief, CNA is the service mark for The Continental Insurance Company, which merged with

Commercial Insurance Company of Newark, New Jersey, an underwriting company.

Additionally, upon information and belief, CNA acquired responsibility for insurance policies

issued to the Diocese by Firemen’s Insurance Company of Newark, New Jersey and Commercial

Casualty Insurance Company, Newark, New Jersey for certain timeframes during which the

underlying claimants allege abuse.

       6.     Upon information and belief, Certain Underwriters at Lloyd’s and Certain London

Market Companies are domiciled in the United Kingdom. Upon information and belief, Certain

Underwriters at Lloyd’s and Certain London Market Companies subscribed to certain policies

that cover the Diocese for certain timeframes during which the underlying claimants allege

abuse, including policies bearing numbers GHV076177, GHV076277, SL3210, GHV076678,

GHV076679, SL3556, SL3675, GHV076280, SL3676, GHV076880, SL3693, GHV076183,

ISL3090, GHV076283, ISL3091, GHV076881, SL3830, GHV076883, ISL3092, ISL3568,

18W2012, 18XS133, 19W2012, and 19XS133.

       7.     Upon information and belief, Dominion is a corporation organized under the laws

of the United Kingdom, with its principal place of business in Edinburgh, Scotland. Upon

information and belief, Dominion subscribed to certain insurance policies that cover the Diocese

along with Certain Underwriters at Lloyd’s and/or other London Market Companies for certain

timeframes during which the underlying claimants allege abuse.

       8.     Upon information and belief, Stronghold is a corporation organized under the

laws of the United Kingdom, with its principal place of business in Norwich, England. Upon

information and belief, Stronghold subscribed to certain insurance policies that cover the




                                               3                                 3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 3 of 13
Diocese along with Certain Underwriters at Lloyd’s and/or other London Market Companies for

certain timeframes during which the underlying claimants allege abuse.

       9.       Upon information and belief, CX, formerly known as CNA Reinsurance of

London, is a corporation organized under the laws of the United Kingdom, with its principal

place of business in London, England. Upon information and belief, CNA Reinsurance of

London subscribed to certain insurance policies that cover the Diocese along with Certain

Underwriters at Lloyd’s and/or other London Market Companies for certain timeframes during

which the underlying claimants allege abuse.

       10.      Upon information and belief, Markel, formerly known as Terra Nova Insurance

Company Limited, is a corporation organized under the laws of the United Kingdom, with its

principal place of business in London, England. Upon information and belief, Terra Nova

Insurance Company Limited subscribed to certain insurance policies that cover the Diocese

along with Certain Underwriters at Lloyd’s and/or other London Market Companies for certain

timeframes during which the underlying claimants allege abuse.

       11.      Upon information and belief, Tenecom, formerly known as Yasuda Fire and

Marine Insurance Company (UK) Limited, is a corporation organized under the laws of the

United Kingdom, with its principal place of business in London, England. Upon information and

belief, Yasuda Fire and Marine Insurance Company (UK) Limited subscribed to certain

insurance policies that cover the Diocese along with Certain Underwriters at Lloyd’s and/or

other London Market Companies for certain timeframes during which the underlying claimants

allege abuse.

       12.      Upon information and belief, National Surety is a corporation organized under the




                                                4                                 3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 4 of 13
laws of Illinois, with its principal place of business in Chicago, Illinois. Upon information and

belief, National Surety operates in the State of New York and sold insurance policies providing

coverage to the Diocese for certain timeframes during which the underlying claimants allege

abuse.

         13.   Upon information and belief, Interstate is a corporation organized under the laws

of Illinois, with its principal place of business in Chicago, Illinois. Upon information and belief,

Interstate operates in the State of New York and sold insurance policies providing coverage to

the Diocese for certain timeframes during which the underlying claimants allege abuse.

         14.   Upon information and belief, Colonial Penn is a corporation organized under the

laws of the state of Pennsylvania, with its principal place of business in Philadelphia,

Pennsylvania. Upon information and belief, Colonial Penn operates in the State of New York

and sold insurance policies providing coverage to the Diocese for certain timeframes during

which the underlying claimants allege abuse.

         15.   Upon information and belief, HDI is a corporation organized under the laws of

Germany, with its principal place of business in Hannover, Germany. Upon information and

belief, HDI acquired International Insurance Company of Hannover SE and acquired

responsibility for insurance policies issued by International Insurance Company of Hannover SE

that cover the Diocese. Additionally, upon information and belief, HDI operates in the State of

New York and sold insurance policies providing coverage to the Diocese for certain timeframes

during which the underlying claimants allege abuse.

                                JURISDICTION AND VENUE

         16.   On or about September 12, 2019, the Diocese filed a voluntary petition under

Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.


                                                 5                                  3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 5 of 13
       17.     Pursuant to §§ 1107 and 1108 of the Bankruptcy Code, the Diocese continues to

operate and manage its property as a debtor-in-possession.

       18.     This Court has personal jurisdiction over each Defendant because each Defendant

has sufficient contacts with the State of New York. Further, each otherwise availed itself of the

markets of New York.

       19.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1332 and

1334(b) because this is an action between citizens of different states and the amount in

controversy exceeds $75,000.

       20.     This adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157

insofar as it seeks to determine the extent and nature of the interests of the bankruptcy estate in

certain policies and rights under said policies of insurance, under 11 U.S.C. § 541.

       21.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(a) and 1391(b)

because a substantial part of the events or omissions giving rise to the dispute occurred in this

District, including the issuance of the respective insurance policies at issue.


                                     THE INSURANCE POLICIES

       22.     Upon information and belief, at various times from at least 1943 to the present, in

consideration of premiums paid by the Diocese, or parishes or Diocesan corporations on its

behalf as an additional named insured, the Insurers, among others, sold or acquired responsibility

for primary general liability insurance policies sold to the Diocese, as well as certain umbrella

and/or excess liability policies (the “Insurance Policies”).

       23.     Upon information and belief, each of the Insurance Policies requires the Insurers

to pay on behalf of the Diocese all sums that the Diocese becomes legally obligated to pay as a



                                                  6                                    3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 6 of 13
result of bodily injury, as long as any part of the injury took place, and with regard to certain

Insurance Policies a claim was made, during the policy period.

       24.     Upon information and belief, each of the Insurance Policies also requires the

Insurers to pay defense costs and expenses, including attorney’s fees, incurred by the Diocese in

the investigation and defense of the Underlying Actions and Claims. This obligation applies

even if the allegations against the Diocese are groundless, false, or fraudulent.

       25.     Upon information and belief, the Diocese, or parishes or Diocesan corporations

on its behalf as an additional named insured, timely paid all premiums due under the Insurance

Policies.

                                THE UNDERLYING ACTIONS

       26.     The Underlying Actions and Claims contain allegations against the Diocese. The

claimants in the Underlying Actions and Claims allege that the Diocese was negligent and the

claimants suffered injuries resulting from alleged sexual abuse.

       27.     The Diocese timely notified Defendants of the Underlying Actions and Claims

and at all times has cooperated with the Insurers’ reasonable requests.

       28.     The Diocese has fulfilled all of its duties and conditions under each of the

Insurance Policies with respect to the Underlying Actions and Claims.

       29.     The Diocese is entitled to all benefits provided by the Insurance Policies.

       30.     The Underlying Actions and Claims are covered by the Insurance Policies.

       31.     The Insurers have failed to acknowledge their full coverage obligations to (a)

defend or pay for the defense of the Diocese and/or (b) indemnify the Diocese, including the

funding of any past and future settlements or judgments, in connection with the Underlying

Actions and Claims, despite the Diocese’s timely request that they do so.


                                                 7                                  3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 7 of 13
       32.     By failing to acknowledge their full coverage obligations to defend and/or

indemnify the Diocese in connection with some or all of the Underlying Actions and Claims, the

Insurers have breached their contractual obligations to the Diocese. Consequently, an actual and

justiciable claim exists as to all Insurers named as Defendants in this action.

                                             COUNT I

   Breach of Contract Against All Insurers Seeking Declaratory Relief – Duty to Defend

       33.     The Diocese repeats and realleges each and every allegation contained in

paragraphs 1 through 32 above with the same force and effect as though fully set forth herein.

       34.     The Diocese seeks a judicial determination of the rights and duties of the Diocese

and the Insurers with respect to an actual controversy arising out of the Insurance Policies.

       35.     Pursuant to the terms of the Insurance Policies, each of the Insurers is obligated to

pay in full the expenditures made by the Diocese to defend itself against the Underlying Actions

and Claims.

       36.     The Insurers have refused to accept their legal obligations to pay in full for the

Diocese’s defense of some or all of the Underlying Actions and Claims.

       37.     Each of the Insurers’ refusal to defend the Diocese constitutes a breach of the

Policies.

       38.     An actual controversy of a justiciable nature presently exists between the Diocese

and the Insurers concerning the proper construction of the Insurance Policies and the rights and

obligations of the parties thereto with respect to the Diocese’s defense costs attributable to some

or all of the Underlying Actions and Claims. The controversy is of sufficient immediacy and

magnitude to justify the issuance of a declaratory judgment.




                                                 8                                   3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 8 of 13
       39.     The issuance of declaratory relief by this Court will terminate the existing

controversy between the parties.

                                            COUNT II

        Breach of Contract Against All Insurers Seeking Damages – Duty to Defend

       40.     The Diocese repeats and realleges each and every allegation contained in

Paragraphs 1 through 39 above with the same force and effect as though fully set forth herein.

       41.     The Diocese has incurred and may continue to incur substantial damages in the

form of costs to defend itself against the Underlying Actions and Claims for which each of the

Insurers is responsible pursuant to the terms of the Insurance Policies.

       42.     The Insurance Policies are valid and enforceable contracts providing insurance

coverage for the damages incurred by the Diocese.

       43.     The Diocese has given timely notice to each of the Insurers of the Underlying

Actions and Claims.

       44.     The Diocese substantially performed all material obligations on its part to be

performed under the Insurance Policies.

       45.     Each of the Insurers has refused to accept its legal obligations to pay the

Diocese’s defense costs in response to some or all of the Underlying Actions and Claims.

       46.     Each of the Insurers’ failure to defend the Diocese constitutes a breach of the

Insurance Policies.

       47.     As a direct and proximate result of each of the Insurers’ breach of the Insurance

Policies, the Diocese is suffering and will continue to suffer damages equal to the sums it would

be entitled to recover as benefits under the Insurance Policies.




                                                 9                                3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                    Description: Main Document , Page 9 of 13
                                           COUNT III

 Breach of Contract Against All Insurers Seeking Declaratory Relief – Duty to Indemnify

       48.     The Diocese repeats and realleges each and every allegation contained in

paragraphs 1 through 47 above with the same force and effect as though fully set forth herein.

       49.     The Diocese seeks a judicial determination of the rights and duties of the Diocese

and the Insurers with respect to an actual controversy arising out of the Insurance Policies.

       50.     Pursuant to the terms of the Insurance Policies, each of the Insurers is obligated

indemnify the Diocese for, or pay on its behalf, all sums that the Diocese becomes obligated to

pay, through judgment, settlement, or otherwise, arising out of the Underlying Actions and

Claims.

       51.     The Insurers have refused to accept their legal obligations to indemnify the

Diocese for the total sums that the Diocese is legally obligated to pay as a result of some or all of

the Underlying Actions and Claims.

       52.     Each of the Insurers’ refusal to indemnify the Diocese constitutes a breach of the

Policies.

       53.     An actual controversy of a justiciable nature presently exists between the Diocese

and the Insurers concerning the proper construction of the Insurance Policies and the rights and

obligations of the parties thereto with respect to the Underlying Actions and Claims. The

controversy is of sufficient immediacy and magnitude to justify the issuance of a declaratory

judgment.

       54.     The issuance of declaratory relief by this Court will terminate the existing

controversy between the parties.




                                                 10                                  3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                   Description: Main Document , Page 10 of 13
                                           COUNT IV

       Breach of Contract Against All Insurers Seeking Damages– Duty to Indemnify

       55.     The Diocese repeats and realleges each and every allegation contained in

Paragraphs 1 through 54 above with the same force and effect as though fully set forth herein.

       56.     The Diocese incurred damages in the form of costs to pay settlements and/or

judgments in the Underlying Actions and Claims for which each of the Insurers is responsible

pursuant to the terms of the Insurance Policies.

       57.     The Insurance Policies are valid and enforceable contracts providing insurance

coverage for the damages incurred by the Diocese.

       58.     The Diocese has given timely notice of the Underlying Actions and Claims.

       59.     The Diocese substantially performed all material obligations on its part to be

performed under the Insurance Policies.

       60.     Each of the Insurers has refused to accept its legal obligations to provide coverage

for the Diocese in response to some or all of the Underlying Actions and Claims.

       61.     Each of the Insurers’ failure to indemnify the Diocese constitutes a breach of the

Insurance Policies.

       62.     As a direct and proximate result of each of the Insurers’ breach of the Insurance

Policies, the Diocese is suffering and will continue to suffer damages equal to the sums it would

be entitled to recover as benefits under the Insurance Policies.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Diocese prays for judgment as follows:

       1.      On Count I, the Diocese requests that this Court enter a declaratory judgment in




                                                   11                               3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                   Description: Main Document , Page 11 of 13
favor of the Diocese against each of the Insurers, declaring that each of the Insurers is severally

and indivisibly obligated to pay the costs of defending the Diocese against the Underlying

Actions and Claims, together with attorneys’ fees and costs and pre-judgment interest;

       2.      On Count II, the Diocese requests that this Court enter a judgment in favor of the

Diocese and severally against each of the Insurers, and award compensatory damages in an

amount to be determined at trial, as well as pre-judgment and post-judgment interest on those

amounts of defense costs which each of the Insurers wrongfully refused to pay the Diocese,

together with attorneys’ fees and costs;

       3.      On Count III, the Diocese requests that this Court enter a declaratory judgment in

favor of the Diocese against each of the Insurers, declaring that each of the Insurers is severally

and indivisibly obligated to indemnify the Diocese for any judgments and/or settlements

attributable to the Underlying Actions and Claims, together with attorneys’ fees and costs and

pre-judgment interest;

       4.      On Count IV, the Diocese requests that this Court enter a judgment in favor of the

Diocese and severally against each of the Insurers, and award compensatory damages in an

amount to be determined at trial, as well as pre-judgment and post-judgment interest on those

amounts of indemnity costs which each of the Insurers wrongfully refused to pay the Diocese,

together with attorneys’ fees and costs;

       5.      Additionally, the Diocese requests such other and further relief as this Court may

deem just and proper.

                                           JURY DEMAND

            The Diocese requests a trial by jury on any issue so triable.




                                                 12                                 3453942.2 11/14/2019


    Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                   Description: Main Document , Page 12 of 13
Dated: November 14, 2019

                                         Respectfully submitted,

                                         BOND, SCHOENECK & KING PLLC


                                   by:       /s/ Charles J. Sullivan
                                         Stephen A. Donato
                                         Charles J. Sullivan
                                         One Lincoln Center
                                         Syracuse, NY 13202
                                         Telephone: (315) 218-8336
                                         Facsimile: (315) 218-8100
                                         sdonato@bsk.com
                                         csullivan@bsk.com

                                         BLANK ROME LLP
                                         James R. Murray
                                         Jared Zola
                                         Robyn L. Michaelson
                                         (pro hac vice application to be submitted)
                                         1271 Avenue of the Americas
                                         New York, New York 10020
                                         Telephone: (212) 885-5209
                                         Facsimile: (917) 591-8538
                                         jmurray@blankrome.com
                                         jzola@blankrome.com
                                         rmichaelson@blankrome.com

                                         BLANK ROME LLP
                                         James S. Carter
                                         (pro hac vice application to be submitted)
                                         1825 Eye Street NW
                                         Washington, DC 20006
                                         Telephone: (202) 420-3409
                                         Facsimile: (202) 420-2201
                                         jscarter@blankrome.com

                                         Counsel for The Diocese of Rochester




                                     13                                    3453942.2 11/14/2019


   Case 2-19-02021-PRW, Doc 1, Filed 11/14/19, Entered 11/14/19 12:49:00,
                  Description: Main Document , Page 13 of 13
